FINAL REJECTION
This is in response to Applicant amendments filed on 12/03/2020 amending Claims 1, -3, 5-6,8-9,11,14,17-18, and 21. Claims 1-12, 14-20 are examined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11; 14-19; and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 2016/0251977) in view of Razak (US 2017/0298816) and further in view of Dubreuil (US 10,808,624).

Regarding Claim 1: Gates discloses a method of operating a hybrid-electric propulsion system (propulsion system generated by 10; Figs. 1 and 5)  for an aircraft  (aircraft, not numbered, [0019])  having a turbomachine (10; Figs.1 and 5), the turbomachine including a first spool (24a; Figs. 1 and 5) and a second spool (24b; Figs. 1 and 5), the method comprising: operating, by one or more computing devices (26 and elements operatively coupled to it such as sensors and actuators; Fig. 5), the turbomachine such that the first spool mechanically drives a prime propulsor (12; Figs. 1 and 5) of the hybrid-electric propulsion system; and modifying, by the one or more computing devices, a speed relationship parameter defined between the first spool and the second spool by  drawing electrical power via  an electric machine (66, 64, 68 and elements operatively coupled to it; Fig. 5, see annotated figure 977’; see [0003-6] , [0019-20],  [0033], [0036], [0040] wherein current is drawn from the electrical  machine to change a speed of the first spool, i.e. modify a  relationship between the first and the second spool), wherein the first spool reduces speed at a first rate and the second spool reduces speed at a second rate that is faster than the first rate during a thrust reduction operation (the first spool is a low pressure spool, i.e. low inertial forces involved due to the low pressure of the working fluid, the second spool is a high pressure spool, i.e. high inertial forces involved due to the high pressure of the working fluid, i.e. high compression force that slows down the rotation of the second spool,   thus the rate of reducing speed of the second spool is faster than the rate of reducing the speed of the first spool when the engine decelerates, i.e. thrust reduction), during a thrust reduction operation (see [0019] wherein the fuel delivery is reduce), wherein the first spool is a low pressure spool ([0018] “low pressure spool 24a”) wherein the second spool is a high pressure spool ([0018] “low pressure spool 24a”) and wherein the electrical machine is coaxially coupled 
Gates is silent regarding the electrical power being provided to the second spool and the coupling between the electrical machine and the first spool being forward of a low pressure compressor of the turbomachine.

However, Razak teaches a turbomachine (“gas turbine”; Fig. 8) for an aircraft (“aircraft”, [0001]) including a first spool (412, 432, 424; Fig. 8 ) being a low pressure spool (“LPT” and “LPC”; Fig. 8) and a second spool (416, 430, and 420; Fig. 8) being a high pressure spool (“HPT” and “HPC”; Fig. 8), one or more computing devices (454 and elements operationally coupled thereto) configured to modifies a speed relationship parameter defined between the first spool and second spool (see [0066, 70, 73] wherein 440 transfer power between from first spool to second spool) by  drawing electrical power from the first spool (304 is a generator and thus draws power; [0045]; Fig.4; annotated figure 816’) and providing electrical power (306 is an electrical motor and thus provides power; [0045]; Fig. 4; and annotated figure 816’) to the second spool, via an electrical machine (304, 308, 306; and elements operatively coupled thereto) during thrust reduction (see [0050] wherein power in transferred from the high pressure spool to the low pressure spool when fuel is increased, and vice-versa, i.e. power is transferred from the low pressure spool to the high pressure spool when fuel is decreased).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gates to have the electrical power being provided to the second spool, as taught by Razak. Doing so would enable to transfer power from the low pressure shaft to the high pressure shaft and thus reducing the 

However, Dubreuil teaches a turbomachine (10; Fig. 1) with similar configuration as Gates (see annotated figure 624’) having a first spool (20; Fig. 1) being a low pressure spool (“LP spool” Col. 3 L. 8-9) with a low pressure compressor (22; Fig. 1), and a second spool (40; Fig. 1) being a high pressure spool (“HP spool” Col. 3 L. 8-9). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gates to add a low pressure compressor, as taught by Dubreuil, and thus have the coupling between the electrical machine and the first spool being forward of a low pressure compressor of the turbomachine. Doing so would enable to provide further compression for the combustion.


    PNG
    media_image1.png
    960
    816
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    971
    816
    media_image2.png
    Greyscale

Regarding Claim 2: Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 1 as stated above, and Gates further discloses: receiving, by the one or more computing devices, data indicative of a rotational speed of the first spool ([00020] wherein 

Regarding Claim 3: Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 1, as stated above, and Gates further discloses modifying, by the one or more computing devices, a fuel flow to a combustion section of the turbomachine (see [0006] wherein the fuel flow is controlled, i.e. modified); wherein modifying, by the one or more computing devices, the speed relationship parameter defined between the first spool and second spool comprises providing, by the one or more computing devices, electrical power to, or drawing, by 34 319070-1/GECV-504 the one or more computing devices, electrical power from, the electric machine to bring or maintain the speed relationship parameter within a desired speed relationship parameter range (see [0003-6] and [0019-20] [0040] wherein current is supplied or drawn to the electrical  


Regarding Claim 4: Gates in view of Razak  and further in view of Dubreuil teaches all the limitations of Claim 3, as stated above, and Gates further discloses reducing, by the one or more computing devices, the fuel flow to the combustion section of the turbomachine such that a speed of the second spool is urged to reduce relative to a speed of the first spool (see [0006] and [0019] wherein the fuel flow is reduced in a rapid descent and a fortiori the second spool, i.e. HP spool, is urged to slow down while  the first spool, i.e. LP spool, becomes unloaded/free and does not slow down, i.e. the second spool is urged to slow down relative to the first spool).


Regarding Claim 5: Gates  in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 4, as stated above, and Gates further discloses wherein modifying, by the one or more computing devices, the speed relationship parameter defined between the first spool and second spool comprises drawing, by the one or more computing devices, electrical power from the electric machine to bring or maintain the speed relationship parameter within the desired speed relationship parameter range (see [0002-6] and [0019-20] [0040]  and [0034] wherein 68 stores energy created by 62 when 62 is actuated, i.e. the speed relationship is maintain within the desired speed relationship parameter range).


Regarding Claim 6: Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 5, as stated above, and Gates further discloses wherein reducing, by the one or more computing devices, the fuel flow to the combustion section of the turbomachine comprises initiating, by the one or more computing devices, a flight phase ([0002] and [0019] flight conditions such as rapid descent) of the aircraft involving a reduction in power demand from the turbomachine (see [0002] where exhaust gases are reduced, i.e. reduction in power demand).

Regarding Claim 7: Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 3, as stated above, and Gates further discloses the fuel flow to the combustion section of the turbomachine comprises increasing, by the one or more computing devices, the fuel flow to the combustion section of the turbomachine such that a speed of the second spool is urged to increase relative to a speed of the first spool ([0006] and [0038] wherein the fuel flow is prevented from dropping below critical values and/or maximized, thus the fuel flow is increased when fuel flow is below such critical values, such that the speed of the second spool, i.e. HP spool, is urged to go over a predetermined limit, while the first spool, i.e. LP spool, stay at a lower level, i.e. the speed of the second spool is urged to accelerate relative to the speed of the first spool).

Regarding Claim 8: Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 7, as stated above, Gates further discloses wherein modifying, by the one or more computing devices, the speed relationship parameter defined between the first spool and second spool comprises providing, by the one or more computing devices, electrical power to the 

Regarding Claim 9: Gates in view of Razak and further in view of Dubreuil  teaches all the limitations of Claim 3, as stated above, and Gates further discloses wherein modifying, by the one or more computing devices, the speed relationship parameter defined between the first spool and second spool comprises wherein modifying, by the one or more computing devices, the speed relationship parameter (see [0003-6] , [0019-20],  [0033], [0036], [0040]), and Gates in view of Dubreuil teaching providing substantially all of an airflow from the low pressure  compressor to the high pressure compressor (see arrow for airflow in Fig. 1 of Dubreuil and annotated figure 624’).

Regarding Claim 10: Gates in view of Razak and further in view of Dubreuil  teaches all the limitations of Claim 1, as stated above, and Gates further discloses the speed relationship parameters is an acceleration mismatch between the first spool and the second spool (see [0019-20], and [0026] wherein the relationship parameters is torque parameter mismatch, and since the torque being a function of the force, i.e. acceleration, the torque parameter mismatch corresponds to an acceleration mismatch). 

Regarding Claim 11: Gates in view of Razak and further in view of Dubreuil  teaches all the limitations of Claim 1, as stated above, and Gates further discloses wherein the hybrid 

Regarding Claim 14: Gates discloses a hybrid-electric propulsion system (propulsion system generated by 10; Figs. 1 and 5) for an aircraft (aircraft, not numbered, [0019]) comprising: a turbomachine (10; Figs.1 and 5) comprising a first spool (24a; Figs. 1 and 5), a second spool (24b; Figs. 1 and 5), and a combustion section (16; Figs. 1 and 5); wherein the first spool reduces speed at a first rate and the second spool reduces speed at a second rate that is faster than the first rate during a thrust reduction (the first spool is a low pressure spool, i.e. low inertial forces involved due to the low pressure of the working fluid, the second spool is a high pressure spool, i.e. high inertial forces involved due to the high pressure of the working fluid, i.e. high compression force that slows down the rotation of the second spool,   thus the rate of reducing speed of the second spool is faster than the rate of reducing the speed of the first spool when the engine decelerates, i.e. thrust reduction) a prime propulsor (12; Figs. 1 and 5) mechanically coupled to the first spool such that the first spool rotates the prime propulsor during operation (see shaft 23 that couples 12 to 24a); an electric machine (66, 64, 68; Fig. 5) mechanically coupled to the first spool (see Fig. 5), the second spool, or both; wherein the first 
Gates is silent regarding the electrical power being provided to the electrical machine mechanically coupled to the second spool to reduce the second rate of the second spool; and the coupling between the electrical machine and the first spool being forward of at least one compressor being, the at least one compressor being a low pressure compressor of the turbomachine.

However, Razak teaches a turbomachine (“gas turbine”; Fig. 8) for an aircraft (“aircraft”, [0001]) and method of operating including a first spool (412, 432, 424; Fig. 8) and a second 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gates to have the electrical power being provided to the electrical machine mechanically coupled to the second spool to reduce the second rate of the second spool, as taught by Razak. Doing so would enable to transfer power from the low pressure shaft to the high pressure shaft and thus reducing the maximum flow requirements of the first turbine where power is transferred from the first shaft to the second shaft, as recognized by Razak (see [0015]).
However, Dubreuil teaches a turbomachine (10; Fig. 1) with similar configuration as Gates (see annotated figure 624’) having a first spool (20; Fig. 1) being a low pressure spool (“LP spool” Col. 3 L. 8-9) with a low pressure compressor (22; Fig. 1), and a second spool (40; Fig. 1) being a high pressure spool (“HP spool” Col. 3 L. 8-9). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gates to add a low pressure compressor, as taught by Dubreuil, and thus have the coupling between the electrical machine and the first spool being forward of at least one compressor, the at least one compressor being a low pressure compressor of the turbomachine. Doing so would enable to provide further compression for the combustion.

Regarding Claim 15: Gates in view of Razak and further in view of Dubreuil  teaches all the limitations of Claim 1, as stated above, and further teaches a low pressure compressor (see annotated figure 624’) coupled to the first spool (see annotated figure 624’), a high pressure compressor (14 Fig. 1 of Gates)First Named Inventor Sridhar Adibhatla Serial Number15/617,080 Page: 6 coupled to the second spool (see shaft 22 fig. 1 of Gates), and a duct (see annotated figure 624’) extending from the low pressure compressor to the high pressure compressor, wherein the duct is fixed in position during all operating conditions of the turbomachine (see annotated figure 624’, Dubreuil does not teach the duct being flexible, i.e. the dust is fixed).

Regarding Claim 16: Gates in view of Razak and further in view of Dubreuil  teaches all the limitations of Claim 1, as stated above, and further teaches a low pressure compressor (see annotated figure 624’) coupled to the first spool (see annotated figure 624’), a high pressure compressor (14 Fig. 1 of Gates)First Named Inventor Sridhar Adibhatla Serial Number15/617,080 Page: 6 coupled to the second spool (see shaft 22 fig. 1 of Gates), and a duct (see annotated figure 624’) extending from the low pressure compressor to the high pressure compressor, wherein the duct is fixed in position during all operating conditions of the 

Regarding Claim 17: Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 14, as stated above, and Gates further discloses modifying a fuel flow to a combustion section of the turbomachine (see [0006] wherein the fuel flow is controlled, i.e. modified); wherein modifying the speed relationship parameter defined between the first spool and second spool comprises providing electrical power to, or drawing electrical power from, the electric machine to bring or maintain the speed relationship parameter within a desired speed relationship parameter range (see [0003-6] and [0019-20] [0040] , wherein for example the electrical machine is actuated or de-actuated, i.e. dawn or supplied power, to maintain or bring back the speed of the first spool, i.e. LP spool, below and/or above  a threshold, or constant, i.e. maintain the speed within a margin, and the speed of the second spool, i.e. HP spool, above and/or below a second threshold, i.e. detect when system is outside desired relationship an bring within the desired speed relationship).

Regarding Claim 18:  Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 14, as stated above, and Gates further discloses receiving data indicative of a rotational speed of the second spool ([00020] wherein sensors provide information on the speed of the second spool, i.e., HP spool); determining the speed relationship parameter is outside a desired speed relationship parameter range ; and providing electrical power to, or drawing electrical power from, the electric machine to bring the speed relationship parameter within the desired speed relationship parameter range (see [0005-6]; [0019-20]; [0033-35]; and  [0040] , wherein for example the electrical machine is actuated, i.e. current is supplied or drawn, 

Regarding Claim 19: Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 14, as stated above, and Gates further discloses the first spool is a low pressure spool (Low pressure spool 24a see for example [0019]), wherein the second spool is a high pressure spool (Low pressure spool 24b see for example [0019]), wherein the second spool extends between a high pressure compressor (14; Fig. 1) and a high pressure turbine (18b; Fig.1), and wherein modifying, by the one or more computing devices, the speed relationship parameter defined between the first spool and second spool comprises wherein modifying, by the one or more computing devices, the speed relationship parameter (see [0003-6] , [0019-20],  [0033], [0036], [0040]) and Gates in view of Dubreuil further teaches the first spool extending between a low pressure compressor and a low pressure turbine (see annotated figure 624’) and providing  substantially all of an airflow from the low pressure  compressor to the high pressure compressor (see arrow for airflow in Fig. 1 of Dubreuil and annotated figure 624’).

Regarding Claim 21: Gates discloses a method of operating a hybrid-electric propulsion system (propulsion system generated by 10; Figs. 1 and 5) for an aircraft (aircraft, not numbered, [0019]) having a turbomachine (10; Figs.1 and 5), the turbomachine including a first spool (24a; Figs. 1 and 5) and a second spool (24b; Figs. 1 and 5), the method comprising: operating, by one or more computing devices (26 and elements operatively coupled to it such as sensors and 1
Gates is silent regarding providing electrical power to the electrical machine brings or maintains the speed relationship parameter within a desired speed relation parameter range; as well as regarding the first spool extends between a low pressure compressor and the low pressure turbine.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gates to have the electrical power being provided to the second spool to brings or maintains the speed relationship parameter within a desired speed relation parameter range, as taught by Razak. Doing so would enable to transfer power from the low pressure shaft to the high pressure shaft and thus reducing 

However, Dubreuil teaches a turbomachine (10; Fig. 1) with similar configuration as Gates (see annotated figure 624’) having a first spool (20; Fig. 1) extending between a low pressure spool (“LP spool” Col. 3 L. 8-9) and a low pressure compressor (22; Fig. 1) via a low pressure shaft (see annotated figure 624’) making the connection between the low pressure turbine and the low pressure compressor, and a second spool (40; Fig. 1) being a high pressure spool (“HP spool” Col. 3 L. 8-9). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gates to add a low pressure compressor and a connection between the low pressure turbine and the low pressure ompressor, as taught by Dubreuil, and thus the first spool extends between a low pressure compressor and the low pressure turbine. Doing so would enable to provide further compression for the combustion.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Razak, in view of Dubreuil, and further in view of Parks (US 2007/0057113).

Regarding Claim 12: Gates in view of Razak, and further in view of Dubreuil teaches all the limitations of Claim 11, as stated above, but is silent regarding the electric energy storage unit is configured to store between about fifty kilowatt hours and five hundred kilowatt hours of electrical power.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic energy storage unit of Gates in view of Razak and further in view of Dubreuil to have the electronic energy storage unit being configured to store 5 kilowatt hours of electrical power per kilo weight of battery, as taught by Parks. Doing so would provide enough electrical power while limiting weight penalization due to the batteries.
In addition, it has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gates in view of Parks such that between 10 kilos and 100 kilos of battery are being employed, i.e. the electrical storage unit is configured to store between about fifty kilowatt hours and five hundred kilowatt hours of electrical power because to do so would be simply duplicating the components already present in the prior art with the expected result of further increasing electrical power storage.

	
Regarding Claim 20: Gates in view of Razak and further in view of Dubreuil teaches all the limitations of Claim 14, as stated above, but is silent regarding the electric energy storage unit is configured to store between about fifty kilowatt hours and five hundred kilowatt hours of electrical power.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic energy storage unit of Gates in view of Razak and further in view of Dubreuil to have the electronic energy storage unit being configured to store 5 kilowatt hours of electrical power per kilo weight of battery, as taught by Parks. Doing so would provide enough electrical power while limiting weight penalization due to the batteries.
In addition, it has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gates in view of Parks such that between 10 kilos and 100 kilos of battery are being employed, i.e. the electrical storage unit is configured to store between about fifty kilowatt hours and five hundred kilowatt hours of electrical power because to do so would be simply duplicating the components already present in the prior art with the expected result of further increasing electrical power storage.



Response to Arguments
Claims 1; 14; and 21 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.01 II wherein “Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order”